Citation Nr: 0011950	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  99-00 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from August 1942 to 
November 1945.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
December 1998, by the Columbia Regional Office (RO), which 
granted service connection for left ear hearing loss, 
evaluated as noncompensably disabling effective August 28, 
1998.  The notice of disagreement with this determination was 
received in December 1998.  The statement of the case was 
issued in January 1999.  A statement in support of claim (VA 
Form 21-4138), received in January 1999, was accepted as the 
substantive appeal.  The veteran appeared and offered 
testimony at a hearing before a hearing officer at the RO in 
March 1999; a transcript of the hearing is of record.  A 
hearing officer's decision was entered in April 1999, which 
confirmed the noncompensable evaluation assigned for the left 
ear hearing loss.  A supplemental statement of the case was 
issued in May 1999.  A VA Form 9 was received in July 1999.  
The appeal was received at the Board in July 1999.  

The veteran is represented in this appeal by The American 
Legion, which submitted written argument to the Board in 
February 2000.  

The Board also notes, in addition, that the veteran had been 
denied service connection for right ear hearing loss in the 
December 1998 rating decision, and thereafter perfected an 
appeal as to that issue.  In the April 1999 hearing officer's 
decision, the veteran was service-connected for right ear 
hearing loss, and granted a noncompensable disability rating, 
effective from August 28, 1998.  The veteran has not appealed 
that decision, and thus we find that the right ear rating is 
currently not in appellate status.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  Upon VA examination conducted in October 1998, the 
veteran's hearing acuity in his left ear was manifested by an 
average puretone threshold at 1000, 2000, 3000, and 4000 
hertz of 45 decibels (dB), and speech discrimination ability 
was 100 percent.  

3.  Application of the puretone average and speech 
discrimination scores to table VI results in the designation 
of (I) for the left ear, which, when applied to table VII, 
results in a percentage evaluation for hearing impairment of 
zero percent (i.e., noncompensable).  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear 
hearing loss have not been met, under either the rating 
criteria in effect prior to, or the rating criteria in effect 
on and after June 10, 1999.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Codes 6100-6110 (1998 and 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background

The record reflects that the veteran entered active duty in 
August 1942; during service, he served as an Airplane Crew 
Chief.  An enlistment examination, conducted in August 1942, 
was negative for any complaints or findings of an ear or 
hearing abnormalities; hearing acuity in the left ear was 
15/20.

The service medical records reflect that the veteran was 
admitted to a hospital in May 1943 for complaints of pain in 
both ears; on examination, it was noted that he had pulsating 
discharge from both ears, and whispered voice was not audible 
in the left ear.  The diagnosis was bilateral otitis media, 
acute, suppurative and severe, cause undetermined.  On the 
occasion of the separation examination in November 1945, it 
was noted that defective hearing had been noted in May 1943, 
but was asymptomatic; hearing acuity in the left ear was 
reported as 15/15.  

The veteran's initial claim for service connection for 
hearing loss (filed on VA Form 21-4138) was received in 
August 1998.  

The veteran was afforded a VA compensation examination in 
October 1998, at which time he indicated that he had been 
aboard an airplane in which the pilot put the plane into a 
dive; as a result, he suffered a rupture of the left eardrum.  
He reported having the most trouble in noise and in crowded 
situations.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
70
45
40
55
50

The four-frequency average for the left ear was 45 decibels.  
Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The examiner concluded that the 
veteran had a relatively flat, conductive hearing loss in the 
lower frequencies in the left ear, becoming more 
sensorineural in the higher frequencies.  

At his personal hearing in March 1999, the veteran testified 
that he was unable to hear well with his left ear.  He 
indicated that he never used the left ear when talking on the 
telephone, and he had to raise the volume on the television 
in order to hear.  He indicated that he also had buzzing and 
ringing in his left ear, which did not cause any problems.  
He contended that he had minimal hearing in the left ear.  

B.  Legal analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based in part upon 
the veteran's assertion that his service-connected left ear 
hearing loss is more severe then previously evaluated.  See 
Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The Board is 
also satisfied that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained, and that no further assistance is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1999).  

The United States Court of Appeals for Veterans Claims 
recently addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet.App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, supra, as to the primary importance of the present 
level of disability, was not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.  

Before addressing the merits of this case, the Board notes 
that, during the pendency of the appeal, VA issued new 
regulations for evaluating diseases of the ears and other 
sense organs, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 - 25,210
(May 11, 1999).  The new regulations were codified at 38 
C.F.R. §§ 4.85-4.87a (1999).  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  See also Baker v. West, 11 Vet.App. 163, 168 (1998).  
In reviewing this case, the Board must therefore evaluate the 
veteran's left ear hearing loss under both the old and 
current regulations to determine whether he is entitled to a 
compensable evaluation under either set of criteria.  

We are cognizant that the pertinent regulatory amendments did 
not result in any substantive changes relevant to this 
appeal.  Essentially, the old and new regulations for 
evaluating disability from a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25,202 (May 11, 1999) 
(discussing the method of evaluating hearing loss based on 
the results of puretone audiometry results and the results of 
a controlled speech discrimination test, and indicating that 
there was no proposed change in this method of evaluation).  
In this case, neither set of rating criteria can be more 
favorable to the veteran's claim, since the criteria are 
identical.  

We note however that, in particular, under the new 
regulations, the title of Table VI was changed from "Numeric 
Designations of Hearing Impairment" (38 C.F.R. § 4.87 
(1999)) to "Numeric Designations of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination (38 
C.F.R. § 4.85 (1999))."  Moreover, Table VII reflects that 
hearing loss is now rated under a single Code, that of 
Diagnostic Code 6100, regardless of the percentage of 
disability.  Furthermore, the amended regulations added two 
new provisions for evaluating veterans with certain patterns 
of hearing impairment that cannot always be accurately 
assessed under section 4.85 because the speech discrimination 
test may not reflect the severity of communicative 
functioning that some veterans experience.  See 64 Fed. Reg. 
25,203 (May 11, 1999).  Under 38 C.F.R. § 4.86(a), if 
puretone thresholds in the 1000, 2000, 3000, and 4000 Hertz 
frequencies are 55 dB's or more, an evaluation could be based 
upon either Table VI or Table VIa, whichever results in a 
higher evaluation.  In addition, under section 4.86(b), when 
a puretone threshold is 30 dB or less at 1000 Hertz, and is 
70 dB or more at 2000 Hertz, an evaluation could also be 
based either upon Table VI or Table VIa, whichever results in 
a higher evaluation.  

In the present case, the severity of a hearing loss 
disability is determined by applying the criteria set forth 
at 38 C.F.R. § 4.85 (1999).  Under these criteria, 
evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  See 38 C.F.R. 
§ 4.85(a) and (d) (1999).  

To evaluate the degree of disability for service-connected 
left ear hearing loss, the rating schedule establishes eleven 
(11) auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (1999).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo- Escobar v. West, 12 
Vet.App. 9 (1998); Lendenmann v. Principi, 3 Vet.App. 345, 
349 (1992).  

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination, based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss, based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency
(I through XI) will be determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear. The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.  

In this case, the veteran's most recent VA audiological 
evaluation, dated in October 1988, reported an average 
puretone threshold hearing level of 45 dB for the left ear, 
with a speech discrimination score of 100 percent.  
Application of these scores to table VI results in 
designation of "I" for the left ear.  When this designation 
of impaired efficiency is applied to table VII, the 
percentage evaluation for hearing impairment is zero percent 
under Diagnostic Code 6100.  

The Board has also considered sections 4.86(a) and (b) with 
respect to the veteran's claim.  We find, however, that the 
most recent evidence does not reflect puretone thresholds in 
each of the 1000, 2000, 3000, and 4000 Hertz frequencies at 
55 dB or more; or a simultaneous puretone threshold of 30 dB 
or less at 1000 Hertz and a puretone threshold of 70 dB or 
more at 2000 Hertz.  

We have considered the veteran's contentions that his hearing 
acuity has become worse over time, and that he is required to 
wear hearing aids.  We observe, however, that, in recent 
years, scientific and accurate techniques have become 
available for testing organic hearing loss, and that 
professional audiologists, in assessing hearing impairment, 
utilize these techniques.  Experience has shown that 
controlled audiology testing makes possible a reliable and 
accurate reflection of the true extent of a veteran's hearing 
loss.  See Lendenmann, supra.  The Board thus concludes that, 
while the veteran sincerely believes his hearing is more 
severe than the current schedular rating assigned, the 
evidence of record reflects that the current noncompensable 
rating for his left ear hearing loss is appropriate.  

We finally note that we have also assessed the record to 
ascertain whether the evidence would support a higher rating 
during an earlier stage of the veteran's claim, under the 
Fenderson precedent.  In this regard, we note, as is noted 
above, that the effective date of the veteran's disability 
rating was August 28, 1998, the original date of the filing 
of his claim.  A review of the evidence does not reflect that 
the veteran's left ear hearing loss has been more severe than 
is currently shown, and therefore, the evidence does not 
support a higher (compensable) rating during an earlier stage 
of his claim.  


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

